DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata et al. (US 2011/0236504) in view of Jo et al. (Plant Dis, 93, 2009, 1037-1043) and Beckman et al. (US 2002/0015697).
Hata is directed to versatile disinfectant (bacteria and fungi) compositions that are aqueous and comprise silver ion in an amount of 1-3 ppm and zinc ion in an amount of 7.5-125 ppm (see [0020]) which yields a ratio zinc to silver ratio of 7.5:3 (2.5:1) which is within the claimed range set forth by instant claim 1. It is pointed out that a ratio of 2.5:1 is equivalent to about 71% zinc and 29% silver which is sufficiently close to the relative percentages set forth by instant claims 4 and 11. See MPEP 2144.05(I). Hata suggests that the disinfectant composition have a pH between 2.5-4 (see [0020] and claim 9) (see instant claims 5 and 12). Hata teaches that their composition may be used in methods of treating infected skin to provide disinfectant benefit (see [0003, 0023], Example 5 and claim 11) (see instant claims 1 and 7) or may be administered orally (see [0213]) (see instant claims 8-10).
Hata fails include silver ions and silver nanoparticles in their method of disinfection.
Jo is directed to composition using silver ions and silver nanoparticles to provide antifungal activity. It is taught that both silver ion and silver nanoparticle are effective antifungals (disinfectant) (see abstract and page 1041) (see instant claims 1, 2, 6, 7 and 13). Thus, it would have been obvious to modify Hata such that the disinfectant method comprised both silver ion and silver nanoparticle with a reasonable expectation for success in imparting broad disinfectant benefit. 
Hata fails to teach nitrogen oxides.
Beckman teaches biocidal methods and compositions wherein the method provides a chemical disinfectant or antiseptic such as reactive nitrogen species liken nitrites, nitrates, nitric oxide and peroxynitrite (see [0049]). It is noted that each of these species are “nitrogen oxides”. Beckman teaches that such disinfectant species may act synergistically with transition metals, such as zinc (see [0035]), to provide enhanced microbicidal activity (see [0048]).  Thus, it would have been obvious to modify Hata’s method to further include nitrogen oxides as doing such would improve the biocidal activity of the resulting composition. See MPEP 2143(I)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611